Citation Nr: 1447226	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-14 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to an initial rating in excess of 10 percent for residuals of kidney stones.

3. Entitlement to an initial rating in excess of 20 percent for residuals of right shoulder, labrum and rotator cuff repair.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to October 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Although the decision was prepared by the RO in Philadelphia, it was issued to the Veteran by the Wilmington RO.  The May 2009 claim for an increased rating for the Veteran's service-connected PTSD served as a notice of disagreement (NOD) with the January 2009 decision; the Veteran's September 2009 NOD is also timely for the January 2009 rating decision.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2012.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserted in his hearing testimony that he receives treatment from B.C.N., Ph.D., at a facility that is not part of the VA system.  Although the record contains an April 2012 letter from that psychologist, which references weekly appointments since August of 2011, the record does not contain Dr. N.'s treatment records.  Dr. N.'s letter states that the Veteran's PTSD is in the severe range, which is a departure from the opinions of the VA examiners, and indicates that Dr. N.'s treatment records are of particular relevance.  The issue of entitlement to an initial rating in excess of 10 percent for PTSD should be remanded so that an attempt can be made to obtain these records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).     

As to the issues of entitlement to an initial rating in excess of 10 percent for residuals of kidney stones and in excess of 20 percent for residuals of right shoulder, labrum, and rotator cuff repair, the Veteran submitted timely NODs on these issues in May 2009.  The filing of a timely NOD initiates an appeal.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  The issues were partially granted in an August 2009 rating decision, but as the rating decision did not grant the highest possible rating for these disabilities, the issuance of a SOC remains appropriate.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO has not issued a statement of the case (SOC) addressing the issues of entitlement to an initial rating in excess of 10 percent for residuals of kidney stones, or for an initial rating in excess of 20 percent for residuals of right shoulder, labrum, and rotator cuff repair.  Under these circumstances, the Board has no discretion and is obliged to remand these matters for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate authorization, contact B.C.N., Ph.D., who provided an April 2012 letter and is referenced in the Veteran's hearing testimony, and request all records related to the Veteran's psychiatric treatment.  All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).  

2.  Provide the Veteran and his representative with a statement of the case (SOC) on the issues of entitlement to an initial rating in excess of 10 percent for residuals of kidney stones and in excess of 20 percent for residuals of right shoulder, labrum, and rotator cuff repair, and inform the Veteran of the requirements to complete an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, ensure that all indicated development is completed before the issues are certified for appellate consideration.  

3.  After completing all of the above development, readjudicate the issue(s) on appeal.  If any benefit sought 
is not granted to the appellant's satisfaction, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



